DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 18, 2020 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 15-24 and 26-28 of copending Application No. 16/247,734 (reference application). Although the claims at issue are not the instant application embodiment is “A computer implemented method for creating run-time executables for data analysis functions” whereas copending Application No. 16/247,734 recites “A computer program product … having computer-readable program code … configured to perform a method,” wherein the method steps recited in the copending application claims are duplicates of the method steps recited in the instant application claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment
The amendment to the claims filed on November 18, 2020 does not comply with the requirements of 37 CFR 1.121(c) because Claims 6 and 7 incorrectly indicate the status of the claims as “(Currently Amended)” and contain the underlined phrase “data analysis”, whereas these Claims should have a status of “(Previously Presented)” and the phrase “data analysis” should not be underlined since it was added in the previous response filed September 24, 2020.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: 
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus et al. (US Patent 8,417,715; hereinafter “Bruckhaus”) in view of Kumhyr et al. (US PGPUB 2010/0125472; hereinafter “Kumhyr”) in view of Baskaran et al. (US PGPUB 2008/0256625; hereinafter “Baskaran”).
Claim 1: (Currently Amended)
With regard to Claim 1, Bruckhaus teaches a computer implemented method for creating run-time executables for data analysis functions, the method comprising:
providing a repository of data analysis functions (Col. 21 Ln. 22: “the data mining component 106 manages and categorizes individual data mining algorithms in an algorithm library 146”); 

compiling the selected data analysis functions resulting in an executable code (Col. 13 Ln. 15: “In a next step, the developer-user would compile the source code of the business software platform along with the binary code of the program of the invention.” Col. 12 Ln. 61: “QUICKBOOKS 202 is utilized as an example platform, and the invention 204 is integrated completely into that platform forming a single installed application … the object code 210 of the invention is integrated into the QUICKBOOKS user interface 212. Specifically, the respective portions of the object code 206, 210 of the platform and the invention are integrated by linking the interfaces of the invention and by modifying the source code of the QUICKBOOKS software.”); and 
deploying the executable code (Col. 27 Ln. 23: “The model manager 144 uses the metadata from algorithm and business task catalog provided by task execution control module 122 to build and deploy data mining models.” Col. 40 Ln. 46: “the data 

With further regard to Claim 1, Bruckhaus does not teach the following, however, Kumhyr teaches:
determining a license of the set of data analysis functions for the user for execution of the set of data analysis functions ([0069] “a marking according to the illustrative embodiments may correspond to a license to a marked section of a code that a company may have acquired from another company.” [0087] “Process 800 begins by identifying an IP asset whose usage is to be determined (step 802). Process 800 locates one or more code segments in the overall code of a software application that may be covered by the identified IP asset (step 804).” [0088] “Process 800 marks the located code segments with information that is usable to identify the IP asset (step 806).”); 
creating an additional code for implementing the determined license ([0056] “The tool … or application may mark the portion of the code with the information about the identified IP asset.” [0059] “IP markings 402 may also report code execution to license manager 408.” [0064] “In the depicted example code 500, markings 506 invoke a call to a license manager and request a license. In order to so invoke a license manager call, 
compiling the additional code, resulting in the executable code ([0071] “A computer may be configured to execute the code of a marking in conjunction with or separate from the marked program code,” wherein it would have be obvious to one of ordinary skill in the art to combine the additional licensing code, i.e. the “additional code”, in Kumhyr with the “selected data analysis functions” taught above by Bruckhaus, since this would have enabled the “selected data analysis functions”, described as an “IP asset” in Kumhyr, to be protected through the use of licensing code functionality, see also Figs. 8 and 9 of Kumhyr.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus with the license management functionality as taught by Kumhyr in order to “allow for a more granular approach to licensing as compared to the presently used licensing models” (Kumhyr [0060]).

With further regard to Claim 1, Bruckhaus in view of Kumhyr does not teach the following, however, Baskaran teaches:
certifying the executable code ([0013] “With the present invention, every program that will need to access particular portions of the file system will need to be signed by an authorized certificate issuing party.” [0014] “These certificate issuing parties may have a process in place by which they can receive requests by various software vendors to 
deploying the certified executable code or providing the certified executable code for download to a run-time environment for certified executable codes ([0042] “The digitally signed program code may then be provided to a program code recipient system 430 for execution. This digitally signed program code may be a program that is specifically downloaded by a user of the program code recipient system 430, a client computing device 440 associated with the program code recipient system 430, or may be an applet, or other type of program, that is automatically downloaded in response to user operations of the program code recipient system 430 or client computing device 440.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr with the code certifying functionality as taught by Baskaran for purposes of “providing an enhanced layer of security to protect the file system from malicious programs” (Baskaran [0009]).

With further regard to Claim 1, Bruckhaus in view of Kumhyr and Baskaran does not teach the following, however, Pedersen teaches:
determining if the executable code is a duplicate of an existing code of the repository based on a similarity analysis ([0061] “the verification module 120 inspects the structure of the component materials 508.sup.1, 508.sup.2. For example, where the ; and
based on the result of the comparison defining or updating the license for the user ([0041] “The first computing device 104 also includes a licensing module 116 for determining metadata, for example licensing or contractual terms, for at least one of the materials in the inventory and a verification module 120 for verifying that the materials specified in the inventory are included in the software product. In operation, the verification module 120 may also identify materials actually used in the software product that are not specified in the inventory. The licensing module may also allow for the arbitrary specification of policies that may be implemented by comparing metadata associated with the materials with metadata derived from the policy,” wherein the “licensing module … [allowing] for the arbitrary specification of policies” is the “defining or updating the license”. Further, [0052] “Embodiments of the present invention also allow for updates of this metadata on a real-time or intermittent basis, and indications concerning updated metadata may also be provided to a user (Step 224).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr and Baskaran with the licensing based on a similarity 

Claim 2:
Bruckhaus in view of Kumhyr, Baskaran and Pederson teaches the method of claim 1, and Kumhyr teaches further comprising configuring the executable code for enabling a collection of usage statistics of the selected data analysis functions during execution of the executable code ([0075] “IP usage report 608 may be a report or another form of documentation generated from log file 602, logs and records 606 of license manager 604, and similar information from other sources. IP usage report 608 may inform an IP professional how certain IP assets are being utilized by licensees of certain products.”).

Claim 5: 
Bruckhaus in view of Kumhyr, Baskaran and Pederson teaches the method of claim 1, and Bruckhaus further teaches wherein the selected set of data analysis functions are at least one of updated data analysis functions of the repository, new added data analysis functions to the repository, and existing data analysis functions of the repository, and wherein the new added analysis function is a function that is added to the repository in a predefined time period, the existing data analysis function is a function that existed before that predefined time period; and the updated analysis function is an existing function that is updated (Col. 21 Ln. 22: “the data mining 

Claim 6: 
Bruckhaus in view of Kumhyr, Baskaran and Pederson teaches the method of claim 1, and Bruckhaus further teaches 
wherein the received data analysis request is indicative of metadata imported from a data source, and wherein the metadata is indicative of one or more analysis to be performed on data of the data source (Col. 15 Ln. 50: “based upon the business task, the user… may decide to perform the necessary mapping… the user needs to determine which information, specifically which columns in which tables in which data sources, are to be used in developing a solution to the business task. Based upon this selection, the mapping described above can be done, noting again that not all of the user's raw data needs to be mapped. Only that data that the user decides is appropriate for developing a data mining solution for that business task needs to be mapped. This mapping is then stored as metadata in the metadata repository 126.”); and 
providing the metadata as input to at least one predefined machine learning model (Col. 5 Ln. 17: “the present invention performs machine learning in an automated fashion. This automates model evaluation to measure the quality of the predictive model 
wherein the selected set of data analysis functions is an output of the at least one machine learning model using as input the metadata and the data analysis functions of the repository (Col. 10 Ln. 13: “As each model is built it is compared to a previous model to determine which model best addresses the business task based upon the user's data. In this manner the best model is ultimately selected and used to provide the user with results or a response to the business task. In other words, the methods and systems of the present invention perform machine learning by measuring the quality of the predictive model quantitatively, which allows for selection of the model with the highest quality for execution during run time for a given business task.”).

Claim 7:
Bruckhaus in view of Kumhyr, Baskaran and Pederson teaches the method of claim 6, and Bruckhaus teaches further comprising, upon receiving the data analysis request, automatically running an analysis to generate further metadata, wherein the input further includes the further metadata (Col. 7 Ln. 35: “the methods and systems of the present invention provide the ability to interface with any data source or sources provided by the user; to extract data from those data sources and to prepare it for use by any data mining function, including any data mining algorithm.” Col. 7 Ln. 46: “the methods and systems of the present invention provide the ability to interface with any 

Claim 12:
Bruckhaus in view of Kumhyr, Baskaran and Pederson teaches the method of claim 1, and Baskaran further teaches wherein the certifying is performed using a certificate-based digital signature to sign the executable code ([0013] “With the present invention, every program that will need to access particular portions of the file system will need to be signed by an authorized certificate issuing party.” [0014] “These certificate issuing parties may have a process in place by which they can receive requests by various software vendors to have their software signed by the certificate issuing party. These certificate issuing parties may then verify that these programs are not malicious … Once they are satisfied, the certificate issuing parties may sign the code of the programs.”).

Claim 14:
Bruckhaus in view of Kumhyr, Baskaran and Pederson teaches the method of claim 1, and Bruckhaus further teaches wherein the data analysis functions comprise data classifiers or data rules (Col. 41 Ln. 37: “For example, one data element may be a flag column that indicates whether a purchase transaction included the purchase of .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Pederson as applied to Claim 1 above, and further in view of Asahara (US PGPUB 2013/0132530; hereinafter “Asahara”).
Claim 3:
Bruckhaus in view of Kumhyr, Baskaran and Pederson teaches all the limitations of claim 1 as described above. Bruckhaus in view of Kumhyr, Baskaran and Pederson does not teach the following, however, Asahara teaches:
if according to the license the user is not entitled to use a full functionality of the selected data functions, creating the additional code such that the set of data analysis 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Pederson with the restricted functionality as taught by Asahara since “This enables management cost reduction for the IT manager” (Asahara [0117]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Pederson as applied to Claim 1 above, and further in view of Dodin (US PGPUB 2009/0164494; hereinafter “Dodin”).
Claim 4:
Bruckhaus in view of Kumhyr, Baskaran and Pederson teaches all the limitations of claim 1 as described above. Bruckhaus in view of Kumhyr, Baskaran and Pederson does not teach the following, however, Dodin teaches:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Pederson with the user feedback as taught by Dodin since “feature suggester 132 and feature tracker 140 may efficiently manage user feedback to improve software applications” (Dodin [0047]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Pederson as applied to Claim 1 above, and further in view of Kuang et al. (US Patent 9,811,806; hereinafter “Kuang”).
Claim 8:
Bruckhaus in view of Kumhyr, Baskaran and Pederson teaches the method of claim 1, and Bruckhaus further teaches wherein the run-time environment comprises a runtime environment that is configured to execute only compiled codes (Col. 13 Ln. 23: “This compilation process links or embeds the binary code of the program of the 

With further regard to Claim 8, Bruckhaus in view of Kumhyr, Baskaran and Pederson teaches does not teach the following, however, Kuang teaches:
wherein the run-time environment comprises a container-based runtime environment that is configured to execute only certified codes and codes implementing the license (Col. 2 Ln. 46: “FIG. 1 illustrates an example system architecture 100 which determines license use for composed container services in cloud platforms… the system 100 includes a daemon 101, a repository 103, a plurality of software container images 1041-N, signature center 105, a license tracking unit 106, and a plurality of containers 1071-N. The daemon 101 is a self-sufficient, persistent runtime process that manages containerized images, such as the container images 1041-N and the containers 1071-N.” Further, Col. 2 Ln. 36: “Embodiments disclosed herein leverage a signature checksum for each image and each layer of each image as the basis for tracking software licenses. The signature checksum of each image serves as both an identifier for tracking license use and as evidence that committed image containers are valid,” wherein the use of “signatures” indicates that the code being executed is “certified codes”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Pederson with the container-based runtime environment as taught by Kuang in order to “provide efficient techniques to 

Claim 9:
Bruckhaus in view of Kumhyr, Baskaran, Pederson and Kuang teaches the method of claim 8, and Kuang further teaches wherein the container-based runtime environment comprises one or more container instances of a container image (Col. 2 Ln. 22: “The containerized image may be committed to a containerization platform, from which users can deploy instances of the container and application software executed within the container in a cloud platform.”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Pederson as applied to Claim 1 above, and further in view of Anbil Parthipan et al. (US PGPUB 2017/0039507; hereinafter “Anbil”).
Claim 10:
Bruckhaus in view of Kumhyr, Baskaran and Pederson teaches all the limitations of claim 1 as described above. Bruckhaus in view of Kumhyr, Baskaran and Pederson does not teach the following, however, Anbil teaches:
wherein the determining of the license is performed using the user inputs to the repository, and wherein the user inputs comprise at least one of further uploaded data analysis functions to the repository, feedbacks of the data analysis functions in the repository, and changes to the data analysis functions in the repository ([0013] “identifying specific users who actively provide reviews on various software applications 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Pederson with the license determination based on user inputs as taught by Anbil since this “allows choosing between alternatives by releasing such alternatives to different subsets of users and analyzing resultant behavior and/or responses pertaining to each alternative” (Anbil [0012]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bruckhaus in view of Kumhyr, Baskaran and Pederson as applied to Claim 1 above, and further in view of Goetz et al. (US PGPUB 2017/0269907; hereinafter “Goetz”).
Claim 13:

further comprising receiving from the user data indicative of the run-time environment, wherein the compiling is performed in response to receiving that data ([0022] “In various embodiments, a user may select the target environment for compiler 103 via environment selection 107. Such a selection may be performed using a command line option, or other suitable method for providing compiler 103 with additional information specifying a particular environment. For example, as illustrated in Example 1, the target environment is a specific version of the Java programming language, and a Java compiler is instructed to compile the source code file Foo.java using version 1.8 of Java using the flag ‘-source 1.8’.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Bruckhaus in view of Kumhyr, Baskaran and Pederson with the compiling based on user-specified run-time environment based on user inputs as taught by Goetz in order to “provide techniques for compiling program source code and associated libraries for a target environments while eliminating the need for multiple source code versions and improving debug by preserving more information during compilation” (Goetz [0019]).

Response to Arguments
Applicant's arguments, see Pages 5-9 of the Remarks filed November 18, 2020, with respect to the rejections under 35 U.S.C. 103 of Claims 1-10 and 12-14 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749.  The examiner can normally be reached on Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOANNE G MACASIANO/Examiner, Art Unit 2194